Case 2:19-cv-00403-JRG Document 33-1 Filed 07/02/20 Page 1 of 11 PageID #: 321



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION


                                                §
BLITZSAFE TEXAS, LLC,                           §     Case No. 2:19-cv-00403-JRG
                                                §
                        Plaintiff,              §
                                                §     JURY TRIAL DEMANDED
         v.                                     §
                                                §
NAVISTAR, INC. and NAVISTAR                     §
INTERNATIONAL CORP.,                            §
                                                §
                         Defendant.


                                     E-DISCOVERY ORDER

 The Court ORDERS as follows:

 1.    This order supplements all other discovery rules and orders. It streamlines Electronically

       Stored Information (“ESI”) production to promote a “just, speedy, and inexpensive

       determination” of this action, as required by Federal Rule of Civil Procedure 1.

 2.    This order may be modified in the court’s discretion or by agreement of the parties.

 3.    A party’s meaningful compliance with this Order and efforts to promote efficiency and

       reduce costs will be considered in cost-shifting determinations.

 4.    Absent a showing of good cause, general ESI production requests

       under Federal Rules of Civil Procedure 34 and 45, or compliance with a mandatory

       disclosure requirement of this Court, shall not include metadata. However, fields showing

       the date and time that the document was sent and received, as well as the complete

       distribution list, shall generally be included in the production if such fields exist.

 5.    Absent agreement of the parties or further order of this court, the following parameters

       shall apply to ESI production:
Case 2:19-cv-00403-JRG Document 33-1 Filed 07/02/20 Page 2 of 11 PageID #: 322



      A.    General Document Image Format. Except as otherwise provided for in this

            Order, all documents existing in electronic format shall be produced as specified in

            Production Specifications for ESI listed in Exhibit A.

      B.    Footer. Each document image shall contain a footer with a sequentially ascending

            production number.

      C.    Native Files. A party that receives a document produced in a format specified above

            may make a reasonable request to receive the document in its native format, and

            upon receipt of such a request, the producing party shall produce the document in

            its native format. Documents produced natively shall be represented in the set of

            imaged documents by a slipsheet indicating the production identification number

            and confidentiality designation for the native file that is being produced.

      D.    No Backup Restoration Required. Absent a showing of good cause, no party need

            restore any form of media upon which backup data is maintained in a party’s normal

            or allowed processes, including but not limited to backup tapes, disks, SAN, and

            other forms of media, to comply with its discovery obligations in the present case.

      E.    Voicemail and Mobile Devices. Absent a showing of good cause, voice-mails,

            PDAs and mobile phones are deemed not reasonably accessible and need not be

            collected and preserved.

      F.    Production media and encryption of productions. Unless otherwise agreed, the

            parties shall provide document productions in the following manner: The producing

            party shall provide the production data on CDs, DVDs, external hard drives, flash

            drives, or SFTP, as appropriate. The producing party shall encrypt the production

            data using WinRAR or other similar encryption, and the producing party shall

            forward the password to decrypt the production data separately from the CD, DVD,

                                              2
Case 2:19-cv-00403-JRG Document 33-1 Filed 07/02/20 Page 3 of 11 PageID #: 323



             external hard drive, flash drive, or SFTP to which the production data is saved.

      G.     Source code. This Order does not govern the format for production of source code,

             which shall be produced pursuant to the relevant provision of the Protective Order.

      H.     Databases. Certain types of databases are dynamic in nature and will often contain

             information that is neither relevant nor reasonably calculated to lead to the

             discovery of admissible evidence. Thus, a party may opt to produce relevant and

             responsive information from databases in an alternate form, such as a report or

             data table. These reports or data tables will be produced in a static format. The parties agree

             to identify the specific databases, by name, that contain the relevant and responsive

             information that parties produce.

      I.     Foreign language documents. All documents shall be produced in their original

             language. Where a requested document exists in a foreign language and the

             producing party also has an English-language version of that document that it

             prepared for non-litigation purposes prior to filing of the lawsuit, the producing

             party shall produce both the original document and all English-language versions.

             In addition, if the producing party has a certified translation of a foreign-language

             document that is being produced, (whether or not the translation is prepared for

             purposes of litigation) the producing party shall produce both the original document

             and the certified translation. Nothing in this agreement shall require a producing

             party to prepare a translation, certified or otherwise, for foreign language

             documents that are produced in discovery.

6.    General ESI production requests under Federal Rules of Civil Procedure 34 and 45, or

      compliance with a mandatory disclosure order of this court, shall not include e-mail or

      other forms of electronic correspondence (collectively “e-mail”).


                                                   3
Case 2:19-cv-00403-JRG Document 33-1 Filed 07/02/20 Page 4 of 11 PageID #: 324



7.    The parties shall meet and confer to reach agreement on whether e-mail production is

      appropriate. If the parties determine that e-mail production is appropriate, they shall then

      meet and confer to reach agreement on a reasonable list of custodians for purposes of

      collection, review, and production of electronically stored information as well as a schedule

      for the production of such information. In connection with the meet and confer process,

      each party shall provide a proposed list of individual custodians who are knowledgeable

      about and were involved with the core issues or subjects in this case (e.g., the asserted patents, the

      development, design and operation of the accused products, and sales, marketing and other

      damages-related information for the accused products). The parties shall make good faith efforts to

      identify appropriate email custodians and produce email on the agreed upon schedule, but they may

      reserve the right to seek email from additional email custodians identified through discovery.

      Should the parties not reach agreement on whether e-mail production is appropriate after an attempt

      to meet and confer, the Party seeking e-mail production may seek relief from the Court as

      appropriate.

8.    If the parties agree to engage in e-mail production or if e-mail production is ordered by the

      Court, e-mail production requests shall be phased to occur timely after the parties have

      exchanged initial disclosures, infringement contentions and accompanying documents

      pursuant to P.R. 3-1 and 3-2, and invalidity contentions and accompanying documents

      pursuant to P.R. 3-3 and 3-4. The exchange of this information shall occur at the time

      agreed upon by the Parties and/or required under the Federal Rules of Civil Procedure,

      Local Rules, or by order of the court. Each requesting party may also propound up to five

      written discovery requests and take one deposition per producing party to identify the

      proper custodians, proper search terms, and proper time frame for e- mail production

      requests. The court may allow additional discovery upon a showing of good cause.

9.    E-mail production requests shall identify the custodian, search terms, and time frame.

                                                    4
Case 2:19-cv-00403-JRG Document 33-1 Filed 07/02/20 Page 5 of 11 PageID #: 325



      The court shall consider contested requests for additional or fewer custodians per producing

      party, upon showing a distinct need based on the size, complexity, and issues of this specific

      case.

10.   The parties shall meet and confer to reach agreement on search terms to be used for

      electronic searches of the files from custodians. ESI, including, but not limited to electronic

      files and email, shall be collected for each individual custodian from the personal

      computers, network resources, and other electronic devices that those individuals use for

      work purposes. Notwithstanding prior agreement on the search terms to be used for

      electronic searches, should a search produce an unreasonably large number of non-

      responsive or irrelevant results, the parties shall (at the producing party’s request) meet and

      confer to discuss application of further negative search restrictions (e.g., if a single search

      was for “card” and ninety percent of the resulting documents came from the irrelevant term

      “credit card,” a negative limitation to ignore documents only returned as a result of “credit

      card” may be applied to remove these documents). The party receiving production shall

      not unreasonably oppose such further restrictions designed to filter immaterial search

      results. The search terms shall be narrowly tailored to particular issues. Indiscriminate

      terms, such as the producing company’s name or its product name, are inappropriate unless

      combined with narrowing search criteria that sufficiently reduce the risk of overproduction.

      A conjunctive combination of multiple words or phrases (e.g., “computer” and “system”)

      narrows the search and shall count as a single search term. A disjunctive combination of

      multiple words or phrases (e.g., “computer” or “system”) broadens the search, and thus

      each word or phrase shall count as a separate search term unless they are variants of the

      same word. Use of narrowing search criteria (e.g., “and,” “but not,” “w/x”) is encouraged to

      limit the production and shall be considered when determining whether to shift costs for


                                                 5
Case 2:19-cv-00403-JRG Document 33-1 Filed 07/02/20 Page 6 of 11 PageID #: 326



      disproportionate discovery.

11.   Pursuant to Federal Rule of Evidence 502(d), the inadvertent production of a privileged or

      work product protected ESI is not a waiver in the pending case or in any other federal or

      state proceeding.

12.   The mere production of ESI in a litigation as part of a mass production shall not itself

      constitute a waiver for any purpose.

13.   Except as expressly stated, nothing in this order affects the parties’ discovery obligations

      under the Federal or Local Rules.

14.   Nothing in this Order shall require production of information whose disclosure pursuant

      to the Protective Order in this action violates any applicable information privacy or data

      protection laws, including the German Federal Data Protection Act (effective through

      May 24, 2018), the New German Federal Data Protection Act (effective from May 25,

      2018), the German Telecommunications Act of June 22, 2004, Japan’s Act on the

      Protection of Personal Information (APPI) (Act No. 57 of 2003), or Japan’s Personal

      Information Protection Act (PIPA). The Party withholding responsive information under

      the terms of this Paragraph shall withhold the minimum amount of information possible

      (e.g., by redacting information from a document rather than withholding the entire

      document) in order to be in compliance with the aforementioned information privacy or

      data protection laws. The Party withholding any document (including e-mail) pursuant to

      this Paragraph shall produce a log disclosing, on a document-by-document basis, (1) the

      type of information withheld and (2) the applicable information privacy or data protection

      law that is preventing its disclosure.

15.   Nothing in this Order shall prohibit the parties from objecting to production of ESI or

      emails under Fed. R. Civ. P. 26(b)(1) or (2), or any other applicable Federal Rules or


                                                6
Case 2:19-cv-00403-JRG Document 33-1 Filed 07/02/20 Page 7 of 11 PageID #: 327



      Court Orders.




                                      7
Case 2:19-cv-00403-JRG Document 33-1 Filed 07/02/20 Page 8 of 11 PageID #: 328



                                                     EXHIBIT A


                                  PRODUCTION SPECIFICATIONS FOR ESI


I.    Documents created or stored electronically must be produced in their original electronic format, and not printed
     to paper or PDF. All electronically stored information (“ESI”) shall be produced in electronic form (the
     “production set”).

     Each document will have its own unique identifier (“Bates number”), which must be consistently formatted
     across the production, comprising of an alpha prefix and a fixed length number of digits (e.g.,
     “PREFIX00000001”).

     The production set shall consist of, and meet, the following specifications:

     A. Image Files. All ESI will be rendered to single-page, black and white, Group IV tagged image file (“.tif” or
        “.tiff”) images with a resolution of 300 dpi, where in the file name for each page is named after its
        corresponding Bates number. Records in which a color copy is necessary to interpret the document
        (e.g., photographs, presentations, AUTOCAD, etc.) will be rendered to higher resolution, single-page joint
        photographic experts group (“.jpg” or “.jpeg”) format. Endorsements must follow these guidelines:

              a.   Bates numbers must be stamped on the lower right hand corner of all images.

              b.   Confidentiality must be stamped on the lower left hand corner of all images.

              c.   Other pertinent language may be stamped on the bottom center, or top of the images, as deemed
                   necessary.

     B. Load Files. All ESI must be produced with appropriate data load files, denoting logical document
        boundaries. The following files should be included within each production set.

              a.   A Concordance delimited ASCII text file (“.dat”).

                        i. The .dat file will contain metadata from the original native documents, wherein the
                           header row (i.e., the first line) of the .dat file must identify the metadata fields.

                       ii. The .dat file must be delimited with the standard Concordance delimiters (the use of
                           commas and quotes as delimiters is not acceptable):

                                     ASCII 020 [¶] for the comma character;
                                     ASCII 254 [þ] for the quote character; and
                                     ASCII 174 [®] for new line.

                       iii. All attachments, or child records, should sequentially follow the parent record.

              b.   Image cross-reference files, Opticon image file (“.opt”) and IPRO View Load file (“.lfp”), which
                   link images to the database and identifies appropriate document breaks.

              c.   link images to the database and identifies appropriate document breaks.

     C. Text Files. All ESI will be produced in a word searchable, text file format (“.txt”), at the document level
        for all records. Such text files may be delivered as multi-page ASCII or, where appropriate, Unicode text
        files and named after its corresponding Bates number. All records must include:




                                                           8
Case 2:19-cv-00403-JRG Document 33-1 Filed 07/02/20 Page 9 of 11 PageID #: 329



           a.   extracted text for all ESI, at the document level, wherein the text files must have page breaks that
                correspond to the pagination of the image file; and/or

           b.   optical character recognition (“OCR”) text, at the document level, for records where:
                (1) embedded or extracted text does not exist in the electronic document; (2) the document
                originated in a hard-copy format; and/or (3) OCR must be run on documents so as not to reveal the
                contents any redacted material.

       The text files may be placed in an individual folder, from which the full path for each text file should
       correspond to its record in the .dat file and populated under the Text Path field.

   D. Native Files. ESI that cannot be interpreted in an image format, or for such that may be voluminous and
      burdensome when printed to image files, may be produced in its native format, with its file name
      corresponding to its designated Bates number. Such files include Microsft Excel, PowerPoint and Access
      file types, multimedia files (e.g., “.avi”, “mpeg”, “.wmv”, “.mp3”, etc.), AUTOCAD files, source code, and
      other files that may be requested and/or agreed upon by counsel. All native files produced must contain a
      corresponding image placeholder with appropriate endorsements, as well as extracted text.




                                                         9
Case 2:19-cv-00403-JRG Document 33-1 Filed 07/02/20 Page 10 of 11 PageID #: 330



  PLAINTIFF’S PROPOSED EXHIBIT B [To be included if Plaintiff’s proposed paragraph 4 is adopted.]

                                 TABLE OF METADATA FIELDS



                  Field Name                                        Description
 BEGDOC                                              Begin Bates number
 ENDDOC                                              End Bates number
 BEGATTACH                                           Begin Bates number of family unit

 ENDATTACH                                           End Bates number of family unit

 CUSTODIAN                                           Individual from whom the document originated

 PAGECOUNT                                           Total number of pages in the document

 FROM                                                Author of the e‐mail message
 TO                                                  Main recipient(s) of the e‐mail message

 CC                                                  Recipient(s) of “Carbon Copies” of the e‐mail
                                                     message
 BCC                                                 Recipient(s) of "Blind Carbon Copies" of the
                                                     e‐ mail message
 DOCUMENT SUBJECT                                    Subject field extracted from the metadata of
                                                     the native file
 EMAIL SUBJECT                                       Subject field extracted from the metadata of an
                                                     email file
 DOCUMENT TITLE                                      The title of a document
 DOCUMENT AUTHOR                                     Author field extracted from the metadata of the
                                                     native file
 CREATED DATE                                        Date file was created
 CREATED TIME                                        Time file was created
 FAMILY DATE                                         Families: Date of the Parent document
                                                     Single/Loose Files: Date of the Document
                                                     ● Email = Sent Time
                                                     ● Electronic Loose File = Last Mod Time

 FAMILY TIME                                         Families: Time of the Parent document
                                                     Single/Loose Files: Time of the Document
                                                     ● Email = Sent Time
                                                     ● Electronic Loose File = Last Mod Time

 LAST MODIFIED DATE                                  Date document was last modified




                                                10
Case 2:19-cv-00403-JRG Document 33-1 Filed 07/02/20 Page 11 of 11 PageID #: 331



             Field Name                                   Description
 LAST MODIFIED TIME                        Time document was last modified

 EMAIL SENT DATE                           Date email was sent
 EMAIL SENT TIME                           Time email was sent
 FILE SIZE                                 File size in bytes
 EXTENSION                                 Original extension of a file (null for emails
                                           from container)
 FILE TYPE                                 File Type: email, image, spreadsheet,
                                           presentation, etc.
 MD5 HASH                                  Unique identifier of the file
 FILENAME                                  Original name of the file or subject of email

 TEXTLINK                                  Contains Path to .TXT files
 NATIVELINK                                Contains path to native files
 CONFIDENTIAL DESIGNATION                  Contains confidential designation of a
                                           produced document




                                      11
